IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 99-50880
                           Summary Calendar



ROBERT WALKER,

                                      Plaintiff-Appellant,

versus

ED RICHARDS; JOHN DOE;
STEPHEN BENOLD, M.D.,

                                      Defendants-Appellees.


                         ---------------------

          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-99-CV-9417-SS

                         ---------------------
                             March 6, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Walker has filed a “Motion for Emergency Stay Pending

Judgment and Extraordinary Action.”    Walker asks this court to

“take ‘extraordinary action’” and “take supervisory

responsibility for [his] cause of action.”       There is no authority




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50880
                               - 2 -

for the court to assume “supervisory responsibility” over

Walker’s pending complaint in the district court.    Accordingly,

his request for “emergency relief” is DENIED.

     The appellees have filed a motion to dismiss the appeal, or

in the alternative, a response to Walker’s appellate brief.     They

argue that Walker has inappropriately filed an appeal from an

interlocutory order and, thus, that the appeal should be

dismissed.

     There is no final judgment or certification by the district

court pursuant to Fed. R. Civ. P. 54(b) or 28 U.S.C. § 1292(b).

The interlocutory order from which Walker appeals does not meet

one of the exceptions listed in § 1292(a) or resolve an issue

that is completely separate from the merits of the action under

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     This

court, therefore, lacks jurisdiction to review any claims raised

by this appeal.   Accordingly, the appellees’ motion to dismiss is

GRANTED, and the appeal is dismissed as frivolous.   5th Cir.

R. 42.2.